UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 Commission File Number 000-26495 CYREN LTD. (Translation of registrant’s name into English) 1 Sapir Road, 5th Floor, Beit Ampa, P.O. Box 4014, Herzliya 46140, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Attached as Exhibit 99.1 is the Company’s Notice of Annual Meeting of Shareholders and Proxy Statement for the meeting to be held on December 18, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CYREN LTD. (Registrant) Date: November 10, 2014 By: /s/Lior Samuelson Lior Samuelson Chief Executive Officer Exhibit Index Exhibit Number Description of Exhibit Notice of Annual Meeting of Shareholders and Proxy Statement
